Citation Nr: 1631315	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease, and to include as secondary to the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was remanded by the Board in August 2014 for further development.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the August 2013 Board hearing presided over by the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's current right shoulder disability is a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's right shoulder disability was incurred in or is otherwise related to his active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for right shoulder disability, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2015). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology. See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran urges that he hurt his right shoulder in combat. Specifically, he states he injured his right shoulder when a bridge collapsed while crossing it in Vietnam. His combat experience and injury has been documented and conceded by VA. Additionally, the Veteran is the recipient of the Purple Heart Medal for other injuries during his combat experience. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Although the service treatment records do not show complaints of or treatment for a right shoulder disability, VA has conceded that the combat injury occurred. In addition, despite the absence in the Veteran's service treatment records, the Board accepts its occurrence, per Reeves and 1154(b) as the Veteran indicated that the incident occurred as a result of serving in Vietnam.

The Board acknowledges the November 2014 VA medical opinion in which the examiner opined that the Veteran's shoulder disability is not related to service. The examiner's conclusion was largely based on the lack of service treatment records showing a right shoulder injury in service. As noted above, however, the Veteran served in combat, and his reported injury is conceded. Any opinion focused on the absence of such injury under these circumstances would be based on a factually inaccurate premise. The examiner also cited to a period of 40 years between service and treatment for an injury, completely failing to take into account the Veteran's report of continuity of symptomatology. The Board therefore finds the November 2014 medical opinion to be inadequate. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Based on the Veteran's credible reports and medical treatment records, continuity of symptomatology of chronic right shoulder disability has been established since the Veteran's service. Thus the remaining elements of service connection are satisfied. 38 U.S.C.A. § 1154(b); See Walker, 701 F.3d 1331. 

Here, the evidence is at least in equipoise as to whether the Veteran's right shoulder disability, diagnosed as right shoulder tendonopathy, rotator cuff arthropathy, rotator cuff tear, and degenerative joint disease, is due to the combat-related incident in Vietnam. Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that service connection for right shoulder disability is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right shoulder disability is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


